Citation Nr: 0418485	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  01-02 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a gunshot wound of the left leg with Muscle 
Group XI involvement.

3.  Entitlement to a rating in excess of 30 percent for 
residuals of a gunshot wound of the right shoulder with 
Muscle Group I involvement.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In November 2003, in a proceeding assigned the same docket 
number as the issues remanded herein, the Board remanded the 
veteran's claim for service connection for tinnitus to the RO 
for further development.

The issues remanded herein were the subject of a December 
2003 Order of the Court of Appeals for Veterans Claims 
(Court), granting a Joint Motion for Partial Remand of the 
parties dated in November 2003, and vacating in part the 
Board's December 2002 decision in this matter, so as to 
require further development and adjudication of the claims 
listed on the title page of this remand.  The below action is 
directed in view of the Court's Order.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required   on his part. 


REMAND

As noted in the parties' November 2003 Joint Motion for 
Partial Remand, in March 2001, the veteran advised VA that he 
was treated for his left ear in 1978 as an inpatient at the 
Dallas VA Medical Center (VAMC).  While the RO was advised by 
the Dallas VAMC that it had retrieved its archived records 
and there was no record of treatment in 1978, it does not 
appear that the RO advised the veteran of their inability to 
obtain these records as is required by 38 U.S.C.A. 
§ 5103A(b)(2).  In addition, the RO's request to the Dallas 
VAMC was for outpatient reports for 1978, not for inpatient 
treatment.  As these records are Federal records they are 
also subject to the requirements of 38 U.S.C.A. 
§ 5103A(b)(3), which states that VA shall continue to make 
efforts to obtain Federal records "until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile."

Also as noted in the parties' November 2003 Joint Motion for 
Partial Remand, in a May 1980 statement in support of his 
claim, the veteran wrote that he had been treated in 1957 by 
a doctor on Ross Avenue in Dallas, Texas, for hearing 
problems.  VA should attempt to obtain or assist the veteran 
in obtaining those records.  38 U.S.C.A. § 5103A.

Additionally, the parties agree that the VA examination 
reports obtained by VA thus far are not adequate for 
adjudicating the increased ratings claims in this case.  A 
new VA medical examination, as described in detail in the 
numbered action paragraphs in this remand, should be 
scheduled.  See 38 U.S.C.A. § 5103A(d).

Finally, the parties agree that the notice requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) have not been 
met.

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims of entitlement to 
service connection for bilateral hearing 
loss, entitlement to a rating in excess 
of 20 percent for residuals of a gunshot 
wound of the left leg with Muscle Group 
XI involvement, and entitlement to a 
rating in excess of 30 percent for 
residuals of a gunshot wound of the right 
shoulder with Muscle Group I involvement, 
of the impact of the notification 
requirements on the claims.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The RO should advise the veteran of 
its inability to obtain records of 
treatment for his left ear in 1978 as an 
inpatient at the Dallas VA Medical Center 
(VAMC).  In addition, the RO should 
request to the Dallas VAMC to search for 
inpatient as well as outpatient reports 
of this treatment for 1978.  As these 
records are Federal records they are 
subject to the requirements of 38 
U.S.C.A. § 5103A(b)(3), which states that 
VA shall continue to make efforts to 
obtain Federal records "until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile."

3.  The RO should attempt to obtain or 
assist the veteran in obtaining records 
of treatment in 1957 by a doctor on Ross 
Avenue in Dallas, Texas, for hearing 
problems.  

4.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination for 
the purpose of determining the current 
severity of his service-connected 
residuals of a gunshot wound of the left 
leg with Muscle Group XI involvement, and 
service-connected residuals of a gunshot 
wound of the right shoulder with Muscle 
Group I involvement.  The RO should send 
the claims file to the examiner for 
review, and the clinician should indicate 
that the claims file was reviewed, to 
include the service medical records, post-
service records of treatment, and VA 
examination reports of record.
 
The examiner should perform full range of 
motion studies of the right shoulder and 
left leg and comment on the functional 
limitations of the service-connected 
gunshot wound residuals caused by pain, 
flare-ups of pain, weakness, 
fatigability, and incoordination.  Any 
additional functional limitation should 
be expressed as limitation of motion of 
the left leg and right shoulder.  
Specifically, after determining the range 
of motion of the left leg and right 
shoulder, the examiner should opine 
whether it is at least as likely as not 
that there is any additional functional 
loss (i.e., additional loss of motion) 
due to pain or flare-ups of pain 
supported by adequate objective findings, 
or weakness on movement, excess 
fatigability, or incoordination.  

Additionally, in evaluating the service-
connected residuals, the examiner should 
comment as to the extent of the severity 
of the initial in-service injuries to the 
left leg and right shoulder, such as the 
length of the track of the wound, whether 
there was an open comminuted fracture 
with muscle or tendon damage, or a 
through-and-through injury with muscle 
damage, debridement, prolonged infection, 
sloughing of soft parts, or intramuscular 
scarring; and whether there is currently 
any loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
scarring, atrophy, loss of strength, 
endurance, deep fascia or muscle 
substance or impairment of muscle tonus, 
or impairment of coordination of the left 
leg or right shoulder, as contrasted with 
the sound side (i.e., the left shoulder 
and right leg); and the nature and extent 
of any current scarring to include entry 
and exist scars and any adhesion, 
painfulness or tenderness of the scars 
present.    

To the extent possible, the examiner 
should distinguish functional impairment 
due to the veteran's service-connected 
disabilities (residuals of a gunshot 
wound of the left leg with Muscle Group 
XI involvement, and  residuals of a 
gunshot wound of the right shoulder with 
Muscle Group I involvement) from any 
impairment due to any non-service-
connected disability that may be present.  
If no such distinction can be made 
without resort to speculation, the 
examiner should so state.

5.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claims.

6.  The RO should readjudicate the issues 
of entitlement to service connection for 
bilateral hearing loss, entitlement to a 
rating in excess of 20 percent for 
residuals of a gunshot wound of the left 
leg with Muscle Group XI involvement, and 
entitlement to a rating in excess of 30 
percent for residuals of a gunshot wound 
of the right shoulder with Muscle Group I 
involvement, with consideration of all of 
the evidence added to the record since 
the Supplemental Statement of the Case 
(SSOC) issued in April 2002.
 
7.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the April 2002 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




